Citation Nr: 1412190	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-39 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) compensation in the amount of $17,361.87, to include the question of the timeliness of the waiver request. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an April 2010 determination by the Debt Management Center and/or Committee on Waivers and Compromises (COWC) of the VA's Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's request for waiver of an overpayment of VA compensation on the basis that he had failed to initiate a timely request for waiver.  

The Veteran previously requested hearings before RO and Board personnel, but failed to appear for either scheduled hearing despite having had advance notice of the date, time, and location of those proceedings.  No other request for a hearing remains pending. 

The issue of entitlement to a waiver of recovery of an overpayment of VA compensation in the calculated principal amount of $17,361.87, inclusive of the question of the validity of the creation of that overpayment, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The initial notice in April 2008 to the Veteran as to the existence of an overpayment of VA compensation totaling $17,361.87 is not shown to have been mailed to him at his address of record and the record as it now exists does not reflect a date that proper notice was mailed to the Veteran advising him of the existence of the overpayment and the time frame in which to request waiver of its recovery.  




2.  In the absence of evidence to the contrary, the Veteran's request for waiver of the overpayment at issue, as received by VA in March 2010, is considered to have been timely filed.  


CONCLUSION OF LAW

A timely request for waiver of recovery of an overpayment of VA compensation totaling $17,361.87, was received by VA.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(b) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2013) set forth the VA's duties to notify and assist a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Notably, however, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the referenced laws and regulation were not applicable to cases involving waiver of recovery of overpayment claims, with the Court finding that the statute at issue in such cases was found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA were relevant to a different chapter, i.e., Chapter 51, Title 38, United States Code).  Therefore, the above-identified provisions are not for application as to the overpayment matter herein addressed.  

There shall be no recovery of payments (or any interest thereon) or overpayments (or any interest thereon) of any benefits under any of the laws administered by the VA Secretary whenever the Secretary determines that recovery would be against equity and good conscience, if an application for relief is made within 180 days from the date of notification of the indebtedness by the Secretary to the payee, or within such longer period as the Secretary determines is reasonable in a case in which the payee demonstrates to the satisfaction of the Secretary that such notification was not actually received by such payee within a reasonable period after such date.  38 U.S.C.A. § 5302(a).  The Secretary shall include in the notification to the payee a statement of the right of the payee to submit an application for a waiver under this subsection and a description of the procedures for submitting the application.  Id.; see 38 C.F.R. § 1.963(b).  
 
Review of the record indicates that the COWC has denied the instant claim on the basis that the Veteran failed on a timely basis to request that the overpayment in question be waived.  The COWC relied exclusively on correspondence mailed in July 2008 to the Veteran by the VA's Debt Management Center in St. Paul, wherein the amount of the overpayment and the steps needed to be taken by him if he decided to request waiver of its recovery were outlined.  In so doing, however, the Debt Management Center and/or COWC failed to recognize that the July 2008 correspondence was mailed to the Veteran at an address where he was no longer living and that he had in fact notified VA by written correspondence it received in June 2008 that he had moved to a different location.  The Board is mindful that he was advised by VA at his address of record in December 2007 of his proposed placement in a fugitive felon status and in June 2008 as to the effectuation of that placement, with notice that an overpayment would be created as a result.  But, he was not then advised of the dates of that overpayment, its amount, or his right to challenge its validity and to request waiver of its recovery until the misaddressed July 2008 communication was attempted.  It is not shown by the record when actual notice of the overpayment was provided, but the Veteran states that he did not receive the VA's July 2008 correspondence and nothing in the record demonstrates otherwise.  To that end, the date of the event triggering the start of the 180-day period to request waiver remains unknown and on the basis of the facts shown by the record presented for appellate review, the timeliness of the Veteran's waiver request must be conceded.  To that extent, alone, the appeal is allowed.  

The other issues presented, both as to the propriety of the creation of the overpayment and waiver matters, are further addressed in the REMAND below. 



ORDER

The request for waiver of recovery of an overpayment of VA compensation in the amount of $17,361.87 was timely.  


REMAND

Although not addressed to date by VA, the Veteran has raised the issue of the validity of the overpayment herein at issue and, while he has not to date fully elucidated the basis of that challenge, he must be afforded an opportunity to do so and to furnish any supporting evidence relating thereto.  Also, given the Board's decision as to the timeliness of the Veteran's waiver request, that matter must also be fully developed and adjudicated by the RO, including the COWC.  Notice is taken that the evidence now on file, including the COWC's waiver denial in June 2010, references a VA Form 5655, Financial Status Report, having been received by VA, but that document is not now within the Veteran's VA claims folder, be it actual or virtual.  More recent input as to the Veteran's current financial status is also needed.  Remand to permit the foregoing matters to be fully developed and adjudicated is deemed necessary.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Contact the Veteran in writing and request that he identify in writing the basis or bases of his challenge as to the validity or proper creation of the overpayment of VA compensation of $17,361.87 relating to his placement in a fugitive felon status.  Also, advise the Veteran of his right to submit any additional documentary evidence in support of those allegations.  

2.  Thereafter, obtain further written confirmation from the Santa Clara Sheriff's Office as to the details and circumstances involving the issuance of a warrant for the Veteran's arrest on a felony charge leading to the creation of the overpayment herein at issue and the disposition of that warrant from its date of issuance until the present.  Copies of the charging document and felony arrest warrant should be obtained and associated with the claims folder.  In addition, the date that the felony warrant was dismissed or cleared should also be verified in writing by the applicable State court or law enforcement official.  Any other development needed on the basis of the Veteran's allegations as to the propriety of the debt's creation should also be undertaken.  

3.  Next, the RO and/or COWC must, following any further development it deems appropriate, undertake written consideration of the question of the debt's validity and proper creation, to include any question presented as to sole administrative error on the part of VA.  

4.  Obtain for inclusion in the claims folder a copy of the financial status report noted by the RO/COWC as having been previously received in connection with the instant claim.  

5.  Obtain a complete copy of the COWC's folder or subfolder pertaining to the Veteran and the overpayment herein at issue for association with his claims folder.  

6.  Next, obtain an updated financial status report from the Veteran outlining all of his current monthly income and expenses and his other financial resources. 

7.  Thereafter, the COWC should address the question of whether recovery of the overpayment at issue, in whole or in part, would be against the principles of equity and good conscience.  If the benefit sought is not granted to the Veteran's satisfaction, issuance of a supplemental statement of the case as to the creation and/or waiver issues is required, outlining all applicable facts and governing legal authority.  The Veteran should then be afforded a reasonable period for a response, prior to a return of the case to the Board for further review.  

No action by the Veteran is necessary until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


